13-2621                                                                      
Ye v. Lynch                                                                  
                                                                                            BIA
                                                                                      Wright, IJ
                                                                                   A200 564 460
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                        SUMMARY ORDER
 
         RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
         FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
         APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
         IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
         ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
         ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 
     1             At a stated term of the United States Court of Appeals
     2        for the Second Circuit, held at the Thurgood Marshall United
     3        States Courthouse, 40 Foley Square, in the City of New York,
     4        on the 17th day of February, two thousand sixteen.
     5
     6        PRESENT:
     7                   DENNIS JACOBS,
     8                   DEBRA ANN LIVINGSTON,
     9                   RAYMOND J. LOHIER, JR.,
    10                        Circuit Judges.
    11
    12
    13        DEXUAN YE,
    14                 Petitioner,
    15
    16                    v.                                        13-2621
    17                                                              NAC
    18        LORETTA E. LYNCH, UNITED STATES
    19        ATTORNEY GENERAL,
    20                 Respondent.
    21
    22
    23        FOR PETITIONER:              Cora J. Chang, New York, New York.
    24
    25        FOR RESPONDENT:              Stuart F. Delery, Assistant Attorney
    26                                     General; Shelley R. Goad, Assistant
    27                                     Director; Carmel A. Morgan, Trial
    28                                     Attorney, Office of Immigration
    29                                     Litigation, United States Department
    30                                     of Justice, Washington, D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a
 
     2   Board of Immigration Appeals (“BIA”) decision, it is hereby
 
     3   ORDERED, ADJUDGED, AND DECREED that the petition for review
 
     4   is DENIED.
 
     5       Dexuan Ye, a native and citizen of the People’s
 
     6   Republic of China, seeks review of a June 26, 2013, decision
 
     7   of the BIA affirming an Immigration Judge’s (“IJ”) June 13,
 
     8   2012, decision, denying his application for asylum,
 
     9   withholding of removal, and relief under the Convention
 
    10   Against Torture (“CAT”).    In re Dexuan Ye, No. A200 564 460
 
    11   (B.I.A. June 26, 2013), aff’g No. A200 564 460 (Immig. Ct.
 
    12   N.Y. City June 13, 2012).    We assume the parties’
 
    13   familiarity with the underlying facts and procedural history
 
    14   in this case.
 
    15       Under the circumstances of this case, we have reviewed
 
    16   the decision of the IJ as supplemented by the BIA.     See Yan
 
    17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The
 
    18   applicable standards of review are well established.     See 8
 
    19   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,
 
    20   513 (2d Cir. 2009).
 
    21       For applications such as Ye’s, governed by the REAL ID
 
    22   Act of 2005, the agency may, “[c]onsidering the totality of
 
    23   the circumstances,” base a credibility finding on the

 
                                        2
     1   applicant’s “demeanor, candor, or responsiveness,” the
 
     2   plausibility of his account, and inconsistencies in his
 
     3   statements, “without regard to whether” they go “to the
 
     4   heart of the applicant’s claim.”    8 U.S.C.
 
     5   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,
 
     6   167 (2d Cir. 2008) (per curiam).    We “defer therefore to an
 
     7   IJ’s credibility determination unless, from the totality of
 
     8   the circumstances, it is plain that no reasonable fact-
 
     9   finder could make” such a ruling.    Xiu Xia Lin, 534 F.3d at
 
    10   167.
 
    11          Here, the IJ reasonably based the adverse credibility
 
    12   determination on Ye’s admissions that he lied at his
 
    13   credible fear interview and his non-responsive testimony.
 
    14   See id.    Ye testified that he attended an unregistered    
 
    15   church in China one to two times per month for over three
 
    16   years and had learned some church doctrine in that time,
 
    17   but later admitted that he falsely stated during his
 
    18   interview that he went to church only a few times and
 
    19   knew nothing of church doctrine.
 
    20          Initially, the record of the interview is sufficiently
 
    21   reliable.    The interview notes indicate that Ye’s responses
 
    22   were recorded verbatim and that Ye understood the Mandarin


 
                                         3
     1   translations through an interpreter.   Moreover, Ye
 
     2   acknowledged the accuracy of the statements. See Ming Zhang
 
     3   v. Holder, 585 F.3d 715, 723-25 (2d Cir. 2009).
 
     4       Ye explained that he lied despite being under oath
 
     5   because he did not believe lying was such a “serious matter
 
     6   to Americans” and because his snakehead forced him to lie
 
     7   under threat of abandonment or violence.   However, the IJ
 
     8   reasonably rejected these explanations because lying
 
     9   undermined Ye’s credibility regardless of whether he
 
    10   believed it serious or not, and Ye failed to establish that
 
    11   the snakehead maintained control over him after he arrived
 
    12   at his destination in the United States.   See Majidi v.
 
    13   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that an
 
    14   IJ need not credit an explanation for an inconsistency
 
    15   unless the explanation would compel a reasonable fact finder
 
    16   to do so).   Accordingly, the IJ reasonably concluded that
 
    17   this false testimony called Ye’s credibility into question,
 
    18   particularly as it implied that Ye was embellishing his
 
    19   original claim.   See Ming Zhang, 585 F.3d at 723-25; Xiu Xia
 
    20   Lin, 534 F.3d at 167; Siewe v. Gonzales, 480 F.3d 160,
 
    21   170 (2d Cir. 2007) (“[A] single instance of false testimony
 
    22   may . . . infect the balance of the alien’s uncorroborated


 
                                       4
     1   or unauthenticated evidence”).
 
     2       We also defer to the IJ’s finding that Ye’s demeanor
 
     3   reflected negatively on his credibility.   The IJ’s finding
 
     4   that Ye was non-responsive was connected to his failure to
 
     5   answer questions regarding his false testimony and is
 
     6   therefore supported by the record and entitled to deference.
 
     7   See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109
 
     8   (2d Cir. 2006).
 
     9       These credibility problems were not resolved by Ye’s
 
    10   corroborating evidence, which depended largely on Ye’s
 
    11   own credibility.   Although a fellow member of Ye’s church in
 
    12   the United States testified on Ye’s behalf, the IJ
 
    13   reasonably gave his testimony little weight because he
 
    14   admitted knowing little about Ye.   See Xiao Ji Chen v. U.S.
 
    15   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the
 
    16   weight accorded to evidence lies largely within agency’s
 
    17   discretion).   Nor did the letters Ye submitted   rehabilitate
 
    18   his testimony, as the authors were unavailable for
 
    19   cross-examination.   See id.; see also Matter of H-L-H- & Z-
 
    20   Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (giving
 
    21   diminished evidentiary weight to letters whose authors were
 
    22   not subject to cross-examination), rev’d on other grounds by
 
    23   Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).
                                       5
     1       Given Ye’s false testimony regarding the extent of his
 
     2   practice of Christianity, his demeanor, and the lack of
 
     3   reliable corroboration to rehabilitate his testimony, the
 
     4   totality of the circumstances supports the agency’s adverse
 
     5   credibility determination.    See 8 U.S.C.
 
     6   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.      The
 
     7   only evidence of a threat to Ye’s life or freedom depended
 
     8   upon his credibility, so the adverse credibility
 
     9   determination in this case necessarily precludes success on
 
    10   his claims for asylum, withholding of removal, and CAT
 
    11   relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.
 
    12   2006).
 
    13       For the foregoing reasons, the petition for review is
 
    14   DENIED.   As we have completed our review, any stay of
 
    15   removal that the Court previously granted in this petition
 
    16   is VACATED, and any pending motion for a stay of removal in
 
    17   this petition is DISMISSED as moot.    Any pending request for
 
    18   oral argument in this petition is DENIED in accordance with
 
    19   Federal Rule of Appellate Procedure 34(a)(2), and Second
 
    20   Circuit Local Rule 34.1(b).
 
    21                                 FOR THE COURT:
    22                                 Catherine O’Hagan Wolfe, Clerk



                                        6